DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 9-10, 13-14, 16-17, 19, 21, 23, 33 and 36-38 are currently pending according to the claim set submitted on May 3, 2021 and are under consideration herein.

Response to Remarks and Amendments
Applicants traverse the rejection under 35 USC 102(a)(1) on the grounds that the Mohammed reference was published later than the filing dates of the provisional US Applications to which the instant application claims priority.  However, this argument was not found to be persuasive because, for the reasons set forth in the Office action dated March 8, 2019, none of the claims are fully supported by any of the provisional applications.  Accordingly, the claims are examined with an effective filing date of August 31, 2016.
To this end, Applicants submitted a Declaration under 37 CFR 1.130(a) which establishes that the Mohammed reference originated with, or was obtained from, the work of the inventors.  Since the declaration is persuasive to establish that the prior art is not “by another” and the reference falls within the one year grace period before the effective date of the claimed invention, the rejection is withdrawn.
Accordingly, all issues set forth in the previous Office action have been overcome.


REASONS FOR ALLOWANCE















The following is an examiner’s statement of reasons for allowance: The closest art is, for example, Mohammed et al. as set forth in the previous action.  The reference, however, does not qualify as prior art as the declaration submitted on May 3, 2021 has established that the disclosed subject matter was made by the inventor or obtained from the inventor.  Accordingly, the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 9-10, 13-14, 16-17, 19, 21, 23, 33 and 36-38 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699